internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p st 2-plr-115125-98 nov pq9r dear this responds to a letter dated july x's authorized representative on behalf of x is requested under sec_1362 of the internal_revenue_code submitted by in which a ruling x's sole shareholder intended to elect to treat x as the information submitted states that x was incorporated on x's corporate minutes dated d2 of year indicate an as x's president represents that x relied on dl of year that a s_corporation its advisors to prepare the necessary documents to make ans corporation election to be effective for x's first taxable_year year corporation was not filed for x however a form_2553 election by a small_business a sec_1362 s provides that if-- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 such election is made for any taxable_year determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year for making such election for such taxable_year or no the secretary and b based solely on the facts and the representations submitted accordingly provided that x makes an we conclude that x has established reasonable_cause for failing to make a timely election to be an sdollar_figure corporation for its first taxable_year year election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x's year taxable_year form_2553 additionally this ruling is conditioned upon x and a filing all required federal_income_tax returns within days following the date of this letter to report consistently with the treatment of x as an s_corporation a copy of this letter should be attached to the except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter will be sent to x's authorized representative enclosures copy of this letter copy for sec_6110 purposes sincerely yours signed j thomas hines j thomas hines senior technican reviewer branch office of the assistant chief_counsel passthroughs and special industries
